Case 1:19-cv-00247-LPS Document 134 Filed 03/04/19 Page 1 of 1 PageID #: 3607



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

   ALMONDNET, INC., DATONICS, LLC,
   and INTENT IQ, LLC,
                                                 Civil Action No. 1:19-cv-00247-LPS
                         Plaintiffs,

          v.

   OATH HOLDINGS INC.,

                         Defendant.

                             STIPULATION OF DISMISSAL

         The parties hereby stipulate pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) that this

  action may be dismissed with prejudice, each party to bear its own costs and fees.

         Plaintiffs accordingly dismiss this action with prejudice, each party to bear its

  own costs and fees.

                                        Respectfully submitted,

  By:       /s/ Brian E. Farnan                 By: /s/ Brian P. Egan
  Brian E. Farnan (Bar No. 4089)                Jack B. Blumenfeld (Bar No. 1014)
  FARNAN LLP                                    Brian P. Egan (Bar No. 6227)
  919 North Market Street, 12th Floor           MORRIS, NICHOLS, ARSHT &
  Wilmington, DE 19801                              TUNNELL LLP
  Telephone: (302) 777-0300                     1201 North Market Street
  Facsimile: (302) 777-0301                     P.O. Box 1347
  Email: bfarnan@farnanlaw.com                  Wilmington, DE 19899-1347
                                                Telephone: (302) 658-9200
  ATTORNEYS FOR PLAINTIFF
                                                Email: jblumenfeld@mnat.com
                                                Email: began@mnat.com
  Date: March 4, 2019                           ATTORNEYS FOR DEFENDANT
